Case: 20-30470      Document: 00515897590         Page: 1     Date Filed: 06/14/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        June 14, 2021
                                  No. 20-30470
                               Conference Calendar                     Lyle W. Cayce
                                                                            Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Justin Peter Williams,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                            USDC No. 3:19-CR-107-1


   Before Davis, Elrod, and Oldham, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Justin Peter
   Williams has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Williams has not filed a response. We have


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30470    Document: 00515897590          Page: 2   Date Filed: 06/14/2021




                                  No. 20-30470


   reviewed counsel’s brief and the relevant portions of the record reflected
   therein. We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Accordingly, counsel’s motion for
   leave to withdraw is GRANTED, counsel is excused from further
   responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir.
   R. 42.2.




                                       2